Exhibit 10.10

PIER 1 IMPORTS, INC.

2006 STOCK INCENTIVE PLAN

(Omnibus Plan)

Restated as Amended Through March 25, 2011

I.         PURPOSE OF THE PLAN

The purpose of the PIER 1 IMPORTS, INC. 2006 STOCK INCENTIVE PLAN (the “Plan”)
is to provide a means through which PIER 1 IMPORTS, INC., a Delaware corporation
(the “Company”), and its Affiliates may attract able persons to serve as
Directors or to enter the employ of the Company and its Affiliates and to
provide a means whereby those individuals upon whom the responsibilities of the
successful administration and management of the Company and its Affiliates rest,
and whose present and potential contributions to the Company and its Affiliates
are of importance, can acquire and maintain stock ownership, thereby
strengthening their concern for the welfare of the Company and its Affiliates. A
further purpose of the Plan is to provide such individuals with additional
incentive and reward opportunities designed to enhance the profitable growth of
the Company and its Affiliates. Accordingly, the Plan provides for granting
Incentive Stock Options, options that do not constitute Incentive Stock Options,
Restricted Stock Awards, Restricted Stock Unit Awards, Performance Awards, and
Phantom Stock Awards, or any combination of the foregoing, as is best suited to
the circumstances of the particular employee or Director as provided herein. The
Plan also provides for granting Director Deferred Stock Units to Directors who
are not employees of the Company.

II.         DEFINITIONS

The following definitions shall be applicable throughout the Plan:

(a)        “Affiliate” means any corporation, partnership, limited liability
company or partnership, association, trust or other organization which, directly
or indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than fifty
percent (50%) of the securities having ordinary voting power for the election of
directors of the controlled entity or organization, or (ii) to direct or cause
the direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities or by contract
or otherwise.

(b)        “Award” means, individually or collectively, any Option, Restricted
Stock Award, Restricted Stock Unit Award, Performance Award, Phantom Stock Award
or Director Deferred Stock Unit Award.

(c)        “Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

(d)        “Code” means the Internal Revenue Code of 1986, as amended. Reference
in the Plan to any section of the Code shall be deemed to include any amendments
or successor provisions to such section and any regulations under such section.

(e)        “Committee” means a committee of the Board that is selected by the
Board as provided in Paragraph IV(a).

(f)        “Common Stock” means the common stock, par value $0.001 per share, of
the Company or any security into which such common stock may be changed by
reason of any transaction or event of the type described in Paragraph XII.

(g)        “Company” means Pier 1 Imports, Inc., a Delaware corporation.

(h)        “Corporate Change” shall mean any of the following events: (i) a
merger or consolidation to which the Company is a party if the stockholders of
the Company who were stockholders of the Company immediately prior to the
effective date of such merger or consolidation have beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) of less than fifty percent
(50%) of the total combined voting power for election of directors of the
surviving corporation or other entity following the effective date of such
merger or consolidation; (ii) the acquisition or holding of direct or indirect
beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) of
securities of the Company representing in the aggregate thirty percent (30%) or
more of the total combined voting power of the Company’s then issued and
outstanding voting securities by any person, entity or group of associated
persons or entities acting in concert, other than any employee benefit plan of
the Company or of any subsidiary of the Company or any entity holding such
securities for or pursuant to the terms of any such plan; (iii) the election of
members of the Board at a meeting of stockholders or by written consent, the
majority of which were not nominated by the Board or a committee of the Board;
(iv) the sale of all or substantially all of the assets of the Company to any
person or entity that is not a wholly owned subsidiary of the Company; or
(v) the approval by the stockholders of the Company of any plan or proposal for
the liquidation of the Company or of its subsidiaries (other than into the
Company).

(i)        “Director” means an individual who is a member of the Board.

(j)        “Director Annual Retainer Payment” means the portion of a Director
Compensation Payment that includes the Director’s base annual retainer payment,
excluding any payments for meeting fees and/or retainer payments for any
committee chair position or the chairman of the board position.

(k)        “Director Compensation Payment” means a payment to a Director of a
Director’s retainer fee or a Director’s meeting fee.

(l)        “Director Deferred Stock Unit Award” means an Award of deferred stock
units granted under Paragraph XI of the Plan.

(m)        “Effective Date” means March 23, 2006.

 

- 2 -



--------------------------------------------------------------------------------

(n)        An “employee” means any person (including a Director) in an
employment relationship with the Company or any Affiliate.

(o)        “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(p)        “Fair Market Value” of the Common Stock on any date means the closing
sale price per share (or if no closing sale price is reported, the average of
the bid and ask prices or, if more than one in either case, the average of the
average bid and the average ask prices) on that date as reported in the
composite transactions table for the principal U.S. national or regional
securities exchange on which the Common Stock is listed for trading. The Fair
Market Value will be determined without reference to after-hours or extended
market trading. If the Common Stock is not listed for trading on a U.S. national
or regional securities exchange on the relevant date, then the “Fair Market
Value” of the Common Stock will be the average of the bid and ask prices (or, if
more than one in either case, the average of the average bid and the average ask
prices) for the Common Stock in the over-the-counter market on the relevant date
as reported by Pink OTC Markets Inc. or similar organization. If the Common
Stock is not so quoted, the “Fair Market Value” of the Common Stock will be such
other amount as the Committee may ascertain reasonably to represent such “Fair
Market Value.” All such determinations of “Fair Market Value” shall be in
accordance with the requirements of Treasury Regulation
section 1.409A-1(b)(5)(iv), or its successor.

(q)        “Incentive Stock Option” means an incentive stock option within the
meaning of section 422 of the Code.

(r)        “Option” means an Award granted under Paragraph VII of the Plan and
includes both Incentive Stock Options to purchase Common Stock and options that
do not constitute Incentive Stock Options to purchase Common Stock.

(s)        “Option Agreement” means a written agreement between the Company and
a Participant with respect to an Option.

(t)        “Participant” means an employee or Director who has been granted an
award.

(u)        “Performance Award” means an Award granted under Paragraph IX of the
Plan.

(v)        “Performance Award Agreement” means a written agreement between the
Company and a Participant with respect to a Performance Award.

(w)        “Performance Measures” means performance measures established by the
Committee that are based on one or more, either individually, alternatively or
in any combination, of (1) the Fair Market Value of Common Stock, (2) the
Company’s earnings per share, (3) the Company’s or an Affiliate’s market share,
(4) the market share of a business unit of the Company designated by the
Committee, (5) the Company’s or an Affiliate’s sales, (6) the sales of a
business unit of the Company designated by the Committee, (7) the net income
(before or after taxes) of the Company, an Affiliate or any business unit of the
Company designated by the Committee, (8) the cash flow (including one or more of
cash flows from operating, investing

 

- 3 -



--------------------------------------------------------------------------------

and financing activities) or return on investment of the Company, an Affiliate
or any business unit of the Company designated by the Committee, (9) the
earnings or income before or after interest, taxes, depreciation, and/or
amortization of the Company, an Affiliate or any business unit of the Company
designated by the Committee (including but not limited to earnings [including
one or more of net profit after tax; gross profit; operating profit; earnings
before interest; earnings before interest and taxes; earnings before interest,
taxes and depreciation; earnings before interest, taxes, depreciation and
amortization; and net earnings], earnings per share, earnings per share from
continuing operations, operating income, pre-tax income, operating income
margin, net income and margins [including one or more of gross, operating and
net income margins]), (10) economic value added (measured by factors such as
sales, revenues, costs, expenses, returns (including one or more of return on
actual or proforma assets, net assets, non-cash assets, equity, common equity,
investment, capital, invested capital, and net capital employed), economic value
added, cash generation, cost reductions, unit volume, working capital and
strategic plan development and implementation), (11) the return on capital,
assets or stockholders’ equity achieved by the Company or an Affiliate, or
(12) the total stockholders’ return (including total stockholder return relative
to an index or peer group) achieved by the Company. Performance Measures
established for an Award may thereafter be subject to adjustment for specified
significant unusual or non-recurring or recurring non-cash items or events,
including but not limited to (a) asset write-downs; (b) litigation or claim
judgments or settlements; (c) the effect of changes in tax laws, accounting
principles or other laws or provisions affecting reported results; (d) any
reorganization and restructuring programs; (e) extraordinary nonrecurring items
as described in Accounting Principles Board Opinion No. 30 (now codified as the
Financial Accounting Standards Board’s Accounting Codification Standards
subtopic 225-20, Extraordinary and Unusual Items) and/or unusual or
non-recurring items discussed in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report to shareholders for the applicable year; (f) discontinued operations,
acquisitions or divestitures; and (g) foreign exchange and/or currency
translation gains and losses. To the extent any such adjustment is to be
effected with respect to an Award, it shall be prescribed in a form that meets
the requirements of section 162(m) of the Code for deductibility if the
Committee, in its sole discretion, determines that loss of deductibility is a
significant exposure for the Company. The Performance Measures may be absolute,
relative to one or more other companies, or relative to one or more indexes, and
may be contingent upon future performance of the Company or any Affiliate,
division (including business units and lines of business), or department
thereof.

(x)        “Phantom Stock Award” means an Award granted under Paragraph X of the
Plan.

(y)        “Phantom Stock Award Agreement” means a written agreement between the
Company and a Participant with respect to a Phantom Stock Award.

(z)        “Plan” means the Pier 1 Imports, Inc. 2006 Stock Incentive Plan, as
amended from time to time.

(aa)        “Prior Plans” means the Pier 1 Imports, Inc. 1999 Stock Plan and the
Pier 1 Imports, Inc. Management Restricted Stock Plan.

 

- 4 -



--------------------------------------------------------------------------------

(bb)        “Restricted Stock Award” means an Award of restricted stock granted
under Paragraph VIII of the Plan.

(cc)        “Restricted Stock Award Agreement” means a written agreement between
the Company and a Participant with respect to a Restricted Stock Award.

(dd)        “Restricted Stock Unit Award” means an Award of restricted stock
units granted under Paragraph VIII of the Plan.

(ee)        “Restricted Stock Unit Award Agreement” means a written agreement
between the Company and a Participant with respect to a Restricted Stock Unit
Award.

(ff)        “Rule 16b-3” means SEC Rule 16b-3 promulgated under the Exchange
Act, as such may be amended from time to time, and any successor rule,
regulation or statute fulfilling the same or a similar function.

(gg)        “Stock Appreciation Right” means a right to acquire, upon exercise
of the right, Common Stock and/or, in the sole discretion of the Committee, cash
having an aggregate value equal to the then excess of the Fair Market Value of
the shares with respect to which the right is exercised over the exercise price
therefor.

III.        EFFECTIVE DATE AND DURATION OF THE PLAN

The Plan became effective upon the date of its adoption by the Board (March 23,
2006) and was approved by the stockholders of the Company on June 22, 2006. No
further Awards may be granted under the Plan after ten (10) years from the
Effective Date. The Plan shall remain in effect until all Options granted under
the Plan have been exercised or expired, all Restricted Stock Awards and all
Restricted Stock Unit Awards granted under the Plan have vested or been
forfeited, all Performance Awards and Phantom Stock Awards have been satisfied,
expired, or forfeited and all Director Deferred Stock Unit Awards have been
satisfied.

IV.        ADMINISTRATION

(a)        Composition of Committee.    The Plan shall be administered by a
committee of, and appointed by, the Board or any duly appointed subcommittee of
the Committee, that shall be comprised solely of two (2) or more outside
Directors (within the meaning of the term “outside directors” as used in section
162(m) of the Code and applicable interpretive authority thereunder and within
the meaning of the term “Non-Employee Director” as defined in Rule 16b-3).

(b)        Powers.    Subject to the express provisions of the Plan, the
Committee shall have authority, in its discretion, to determine which employees
or Directors shall receive an Award, the time or times when such Award shall be
made, the type of Award that shall be made, the number of shares to be subject
to each Option, Restricted Stock Award or Restricted Stock Unit Award, the
number of shares subject to or the value of each Performance Award, and the
value of each Phantom Stock Award. In making such determinations, the Committee
shall take into account the nature of the services rendered by the respective
employees or Directors, their present and potential contribution to the
Company’s success and such other factors as the Committee in its sole discretion
shall deem relevant.

 

 

- 5 -



--------------------------------------------------------------------------------

(c)        Additional Powers.    The Committee shall have such additional powers
as are delegated to it by the other provisions of the Plan. Subject to the
express provisions of the Plan, this shall include the power to construe the
Plan and the respective agreements executed hereunder, to prescribe rules and
regulations relating to the Plan, and to determine the terms, restrictions and
provisions of the agreement relating to each Award, including such terms,
restrictions and provisions as shall be requisite in the judgment of the
Committee to cause designated Options to qualify as Incentive Stock Options, and
to make all other determinations necessary or advisable for administering the
Plan. The Committee may correct any defect or supply any omission or reconcile
any inconsistency in the Plan or in any agreement relating to an Award in the
manner and to the extent it shall deem expedient to carry it into effect. The
determinations of the Committee on the matters referred to in this Paragraph IV
shall be conclusive.

(d)        Delegation of Powers. The Committee may from time to time and in its
sole discretion delegate any and all of its powers to the Chief Executive
Officer of the Company or to an officer or a group of officers of the Company;
provided, however, that the Committee shall not delegate any powers or
responsibilities if such delegation would result or potentially result in an
Award which is intended to qualify as performance-based compensation for
purposes of section 162(m) of the Code failing to qualify as such
performance-based compensation. The powers of delegation pursuant to this
paragraph include but are not limited to the Committee’s powers to administer
the Plan, to interpret provisions of the Plan and to grant Awards under the
Plan, insofar as such administration, interpretation and power to grant Awards
relates to any person who is not subject to Section 16 of the Exchange Act
(including any successor section to the same or similar effect). The Committee
may revoke any delegation of its powers at any time and may put any conditions
or restrictions on any powers which it has delegated as it determines in its
sole discretion. In the event of any conflict in a determination or
interpretation under the Plan as between the Committee and a person or group of
persons to whom powers of determination or interpretation have been delegated by
the Committee, the determination or interpretation, as applicable, of the
Committee shall be conclusive.

V.        SHARES SUBJECT TO THE PLAN; AWARD LIMITS;

GRANT OF AWARDS

(a)        Shares Subject to the Plan and Award Limits.    Subject to adjustment
in the same manner as provided in Paragraph XII(b), the aggregate number of
shares of Common Stock that may be issued under the Plan shall not exceed
(i) 1,500,000 shares plus (ii) the number of shares of Common Stock (not to
exceed 560,794) which remained available for grant under the Prior Plans as of
the Effective Date increased by the number of shares of Common Stock (not to
exceed 11,186,150 shares) subject to outstanding awards, as of the Effective
Date, under the Prior Plans that on or after the Effective Date cease for any
reason to be subject to such awards (other than by reason of exercise or
settlement of the awards to the extent they are exercised for or settled in
vested and nonforfeitable shares of Common Stock). The aggregate maximum number
of shares of Common Stock that may be issued under the Plan through Incentive
Stock Options shall not exceed 2,060,794 shares. Shares shall be deemed to have
been issued under

 

- 6 -



--------------------------------------------------------------------------------

the Plan only to the extent actually granted pursuant to an Award; provided,
however, that the Committee shall not grant any Award which potentially will
result in the issuance of shares of Common Stock if such issuance would cause
the Plan to exceed the limits described in the preceding two sentences if all
Options then outstanding were exercised in full by participants. To the extent
that an Award lapses or the rights of its holder terminate, any shares of Common
Stock subject to such Award shall again be available for the grant of an Award
under the Plan. In addition, shares issued under the Plan and forfeited back to
the Plan, shares surrendered in payment of the exercise price or purchase price
of an Award, and shares withheld for payment of applicable employment taxes
and/or withholding obligations associated with an Award shall again be available
for the grant of an Award under the Plan. Notwithstanding any provision in the
Plan to the contrary, the maximum number of shares of Common Stock that may be
subject to Awards denominated in shares of Common Stock granted to any one
individual during any calendar year may not exceed 375,000 shares of Common
Stock (subject to adjustment in the same manner as provided in Paragraph XII(b))
and the maximum amount of compensation that may be paid under all Performance
Awards denominated in cash (including the Fair Market Value of any shares of
Common Stock paid in satisfaction of such Performance Awards) granted to any one
individual during any calendar year may not exceed $3 million. The limitations
set forth in the preceding sentence shall be applied in a manner that will
permit awards that are intended to provide “performance-based” compensation for
purposes of section 162(m) of the Code to satisfy the requirements of such
section, including, without limitation, counting against such maximum number of
shares, to the extent required under section 162(m) of the Code and applicable
interpretive authority thereunder, any shares subject to Options that are
canceled or repriced.

(b)        Grant of Awards. The Committee may from time to time grant Awards to
one or more employees or Directors determined by it to be eligible for
participation in the Plan in accordance with the terms of the Plan.

(c)        Stock Offered. Subject to the limitations set forth in Paragraph
V(a), the stock to be offered pursuant to the grant of an Award may be
authorized but unissued Common Stock or Common Stock previously issued and
outstanding and reacquired by the Company. Any of such shares which remain
unissued and which are not subject to outstanding Awards at the termination of
the Plan shall cease to be subject to the Plan but, until termination of the
Plan, the Company shall at all times make available a sufficient number of
shares to meet the requirements of the Plan.

VI.        ELIGIBILITY

Awards may be granted only to persons who, at the time of grant, are employees
or Directors. An Award may be granted on more than one occasion to the same
person, and, subject to the limitations and restrictions set forth in the Plan,
such Award may include an Incentive Stock Option, an Option that is not an
Incentive Stock Option, a Restricted Stock Award, a Restricted Stock Unit Award,
a Performance Award, a Phantom Stock Award, a Director Deferred Stock Unit Award
or any combination thereof.

 

- 7 -



--------------------------------------------------------------------------------

VII.        STOCK OPTIONS

(a)        Option Period. The term of each Option shall be as specified by the
Committee at the date of grant, but in no event shall an Option be exercisable
after the expiration of ten (10) years from the date of grant.

(b)        Limitations on Exercise of Option. An Option shall be exercisable in
whole or in such installments and at such times as determined by the Committee.

(c)        Special Limitations on Incentive Stock Options. An Incentive Stock
Option may be granted only to an individual who is employed by the Company or
any parent or subsidiary corporation (as defined in section 424 of the Code) at
the time the Option is granted. To the extent that the aggregate Fair Market
Value (determined at the time the respective Incentive Stock Option is granted)
of stock with respect to which Incentive Stock Options are exercisable for the
first time by an individual during any calendar year under all incentive stock
option plans of the Company and its parent and subsidiary corporations exceeds
$100,000, such Incentive Stock Options shall be treated as Options which do not
constitute Incentive Stock Options. The Committee shall determine, in accordance
with applicable provisions of the Code, Treasury Regulations and other
administrative pronouncements, which of a Participant’s Incentive Stock Options
will not constitute Incentive Stock Options because of such limitation and shall
notify the Participant of such determination as soon as practicable after such
determination. No Incentive Stock Option shall be granted to an individual if,
at the time the Option is granted, such individual owns stock possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or of its parent or subsidiary corporation, within the
meaning of section 422(b)(6) of the Code, unless (i) at the time such Option is
granted the option price is at least one hundred ten percent (110%) of the Fair
Market Value of the Common Stock subject to the Option and (ii) such Option by
its terms is not exercisable after the expiration of five years from the date of
grant. Except as otherwise provided in sections 421 or 422 of the Code, an
Incentive Stock Option shall not be transferable otherwise than by will or the
laws of descent and distribution, and shall be exercisable during the
Participant’s lifetime only by such Participant or the Participant’s guardian or
legal representative.

(d)        Option Agreement. Each Option shall be evidenced by an Option
Agreement in such form and containing such provisions not inconsistent with the
provisions of the Plan as the Committee from time to time shall approve,
including, without limitation, provisions to qualify an Option as an Incentive
Stock Option under section 422 of the Code. Each Option Agreement shall specify
the effect of termination of employment or service as a Director (by retirement,
disability, death or otherwise), as applicable, on the exercisability of the
Option. An Option Agreement may provide for the payment of the option price, in
whole or in part, by the delivery of a number of shares of Common Stock (plus
cash if necessary) having a Fair Market Value equal to such option price.
Moreover, an Option Agreement may provide for a “cashless exercise” or “net
share exercise” of the Option by establishing procedures satisfactory to the
Committee with respect thereto. The terms and conditions of Option Agreements
need not be identical. Subject to the consent of the Participant, except where
such consent is not required pursuant to Paragraph XII(c), the Committee may, in
its sole discretion, amend an outstanding Option Agreement from time to time in
any manner that is not inconsistent with the provisions of

 

- 8 -



--------------------------------------------------------------------------------

the Plan (including, without limitation, an amendment that accelerates the time
at which the Option, or a portion thereof, may be exercisable).

(e)        Option Price and Payment. The price at which a share of Common Stock
may be purchased upon exercise of an Option shall be determined by the Committee
but, subject to adjustment as provided in Paragraph XII(b), such purchase price
shall not be less than the Fair Market Value of a share of Common Stock on the
date such Option is granted. The Option or portion thereof may be exercised by
delivery of an irrevocable notice of exercise to the Company, as specified by
the Committee. The purchase price of the Option or portion thereof shall be paid
in full in the manner prescribed by the Committee. Separate stock certificates
shall be issued by the Company for those shares acquired pursuant to the
exercise of an Incentive Stock Option and for those shares acquired pursuant to
the exercise of any Option that does not constitute an Incentive Stock Option.

(f)        Restrictions on Repricing of Options. Except as provided in Paragraph
XII, the Committee may not, without approval of the stockholders of the Company,
amend any outstanding Option Agreement to lower the option price (or cancel and
replace any outstanding Option Agreement with Option Agreements having a lower
option price).

(g)        Stockholder Rights and Privileges. The Participant shall be entitled
to all the privileges and rights of a stockholder only with respect to such
shares of Common Stock as have been purchased upon exercise of the Option and
for which certificates of stock have been registered in the Participant’s name.

(h)        Options and Rights in Substitution for Options Granted by Other
Employers. Options and Stock Appreciation Rights may be granted under the Plan
from time to time in substitution for options and such rights held by
individuals providing services to corporations or other entities who become
employees or Directors as a result of a merger or consolidation or other
business transaction with the Company or any Affiliate.

VIII.        RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS

(a)        Forfeiture Restrictions To Be Established by the Committee.
Restricted Stock Unit Awards and shares of Common Stock that are the subject of
a Restricted Stock Award shall be subject to restrictions on disposition by the
Participant and an obligation of the Participant to forfeit the units or forfeit
and surrender the shares to the Company under certain circumstances (the
“Forfeiture Restrictions”). The Forfeiture Restrictions shall be determined by
the Committee in its sole discretion, and the Committee may provide that the
Forfeiture Restrictions applicable to an Award shall lapse upon (i) the
attainment of one or more Performance Measures, (ii) the Participant’s continued
employment with the Company or continued service as a Director for a specified
period of time, (iii) the occurrence of any event or the satisfaction of any
other condition specified by the Committee in its sole discretion, or (iv) a
combination of any of the foregoing. Each Restricted Stock Award and each
Restricted Stock Unit Award may have different Forfeiture Restrictions, in the
discretion of the Committee. In no event shall the Forfeiture Restrictions with
respect to a Restricted Stock Award or a Restricted Stock Unit Award lapse in
full prior to the expiration of (i) a one-year period following the date of
grant of the Award in the case of Forfeiture Restrictions that lapse upon the
attainment of one or more

 

- 9 -



--------------------------------------------------------------------------------

Performance Measures or (ii) a three-year period following the date of grant of
the Award in the case of Forfeiture Restrictions that lapse other than upon the
attainment of one or more Performance Measures. In the case of a Restricted
Stock Award or Restricted Stock Unit Award under which the Forfeiture
Restrictions lapse upon the attainment of one or more Performance Measures, the
Committee shall establish the Performance Measures applicable to such Award
either (i) prior to the beginning of an Award’s performance period or
(ii) within ninety (90) days after the beginning of an Award’s performance
period if the outcome of the performance targets is substantially uncertain at
the time such targets are established, but not later than the date that
twenty-five percent (25%) of an Award’s performance period has elapsed.

(b)        Restricted Stock Award Terms and Conditions. Common Stock awarded
pursuant to a Restricted Stock Award shall be represented by a stock certificate
registered in the name of the Participant or designated for such Participant on
the records of the transfer agent for Common Stock. Each stock certificate
issued with respect to a Restricted Stock Award shall bear the following or a
similar legend: “The transferability of this certificate and the shares of
Common Stock represented hereby are subject to the terms, conditions and
restrictions (including forfeiture) contained in the Pier 1 Imports, Inc. 2006
Stock Incentive Plan and the Restricted Stock Award Agreement entered into
between the registered owner and Pier 1 Imports, Inc. A copy of such plan and
agreement is on file in the office of Pier 1 Imports, Inc., 100 Pier 1 Place,
Fort Worth, Texas 76102.” Unless provided otherwise in a Restricted Stock Award
Agreement, the Participant shall have the right to receive dividends with
respect to Common Stock subject to a Restricted Stock Award, to vote Common
Stock subject thereto and to enjoy all other stockholder rights, except that
(i) the Participant shall not be entitled to delivery of the stock certificate
until the Forfeiture Restrictions have expired, (ii) the Company shall retain
custody of the stock until the Forfeiture Restrictions have expired, (iii) the
Participant may not sell, transfer, pledge, exchange, hypothecate or otherwise
dispose of the stock until the Forfeiture Restrictions have expired, (iv) a
breach of the terms and conditions established by the Committee pursuant to the
Restricted Stock Award Agreement shall cause a forfeiture of the Restricted
Stock Award, and (v) with respect to the payment of any dividend with respect to
shares of Common Stock subject to a Restricted Stock Award directly to the
Participant, each such dividend shall be paid at the same time as are paid
dividends to stockholders of such class of shares. At the time of such Award,
the Committee may, in its sole discretion, prescribe additional terms,
conditions or restrictions relating to Restricted Stock Awards, including, but
not limited to, rules pertaining to the termination of employment or service as
a Director (by retirement, disability, death or otherwise) or Participant prior
to expiration of the Forfeitures Restrictions. Such additional terms, conditions
or restrictions shall be set forth in a Restricted Stock Award Agreement made in
conjunction with the Award.

(c)        Payment for Restricted Stock. The Committee shall determine the
amount and form of any payment for Common Stock received pursuant to a
Restricted Stock Award, provided that in the absence of such a determination, a
Participant shall not be required to make any payment for Common Stock received
pursuant to a Restricted Stock Award, except to the extent otherwise required by
law.

(d)        Restricted Stock Unit Award Terms and Conditions. A Restricted Stock
Unit Award is a right to receive cash or shares of Common Stock based upon a
bookkeeping entry

 

- 10 -



--------------------------------------------------------------------------------

referencing a value expressed by reference to shares of Common Stock and subject
to forfeiture pursuant to Forfeiture Restrictions. A Participant shall have no
right to receive dividends or any other right and privilege of a shareholder
with respect to Common Stock which is the measure of a Restricted Stock Unit
Award. At the time of grant of a Restricted Stock Unit Award, the Committee may,
in its sole discretion prescribe additional terms, conditions or restrictions
relating to the Awards, including, but not limited to, rules pertaining to the
termination of employment or service as a Director (by retirement, disability,
death or otherwise) or Participant prior to expiration of the Forfeiture
Restrictions. Such additional terms, conditions or restrictions shall be set
forth in a Restricted Stock Unit Award Agreement made in conjunction with the
Award.

(e)        Committee’s Discretion to Accelerate Vesting of Restricted Stock
Awards and Restricted Stock Unit Awards.    Except as it would cause Plan or
Award failure under Section 409A of the Code, the Committee may, in its
discretion and as of a date determined by the Committee, upon the occurrence of
a Participant’s death, disability, retirement, or termination without cause or
upon a Corporate Change, fully vest any or all Common Stock awarded to a
Participant pursuant to a Restricted Stock Award or any or all Restricted Stock
Unit Awards of a Participant which are then still subject to Forfeiture
Restrictions, and, upon such vesting, all Forfeiture Restrictions applicable to
such Restricted Stock Awards or Restricted Stock Unit Awards shall terminate as
of such date. Any action by the Committee pursuant to this subparagraph may vary
among individual Participants and may vary among the Restricted Stock Awards or
Restricted Stock Unit Awards held by any individual Participant. Notwithstanding
the preceding provisions of this subparagraph and except as permitted pursuant
to paragraph (c) of Section XII regarding a Corporate Change, the Committee may
not take any action described in this subparagraph with respect to a Restricted
Stock Award or a Restricted Stock Unit Award that has been granted to a “covered
employee” (within the meaning of Treasury Regulation section 1.162-27(c)(2)) if
such Award has been designed to meet the exception for performance-based
compensation under section 162(m) of the Code or with respect to a Restricted
Stock Award or a Restricted Stock Unit Award that would result in an adverse tax
consequence to the Award holder under Section 409A of the Code.

(f)        Restricted Stock Award Agreements and Restricted Stock Unit Award
Agreements.    At the time any Award is made under this Paragraph VIII, the
Company and the Participant shall enter into a Restricted Stock Award Agreement
or Restricted Stock Unit Award Agreement, as applicable, setting forth each of
the matters contemplated hereby and such other matters as the Committee may
determine to be appropriate. The terms and provisions of Restricted Stock Award
Agreements or Restricted Stock Unit Award Agreements, as applicable, need not be
identical. Subject to the consent of the Participant and the restriction set
forth in the last sentence of subparagraph (e) above, the Committee may, in its
sole discretion, amend an outstanding Restricted Stock Award Agreement or
Restricted Stock Unit Award Agreement from time to time in any manner that is
not inconsistent with the provisions of the Plan.

IX.        PERFORMANCE AWARDS

(a)        Performance Period.    The Committee shall establish, with respect to
and at the time of each Performance Award, whether the Award is to be an Award
of shares of Common Stock or a cash Award, the number of shares of Common Stock
subject to or the maximum cash

 

- 11 -



--------------------------------------------------------------------------------

value of the Performance Award, as applicable, and the performance period over
which the performance applicable to the Performance Award shall be measured.

(b)        Performance Measures.    To comply with section 162(m) of the Code
for any Performance Award granted to a “covered employee” [within the meaning of
Treasury Regulation section 1.162 (c)(2)], the Committee shall establish the
Performance Measures applicable to a Performance Award either (i) prior to the
beginning of the performance period or (ii) within ninety (90) days after the
beginning of the performance period if the outcome of the performance targets is
substantially uncertain at the time such targets are established, but not later
than the date that twenty-five percent (25%) of the performance period has
elapsed. The Committee, in its sole discretion, may provide for an adjustable
Performance Award value based upon the level of achievement of Performance
Measures and/or which provides for a reduction in the value of a Performance
Award during the performance period. In no event shall a Performance Award which
is an Award of shares of Common Stock vest in full prior to the expiration of a
one-year period following the grant of the Award.

(c)        Awards Criteria.    In determining the value of Performance Awards,
the Committee shall take into account a Participant’s responsibility level,
performance, potential, other Awards, and such other considerations as it deems
appropriate.

(d)        Payment.  Following the end of the performance period for a
Performance Award and in no event later than ten (10) years after the date of
grant of such Performance Award, the holder of the Performance Award shall be
entitled to receive payment of an amount not exceeding the number of shares of
Common Stock subject to or the maximum cash value of the Performance Award, as
applicable, based on the achievement of the Performance Measures for such
performance period, as determined and certified in writing by the Committee.
Payment of a Performance Award for a performance period shall be in full
immediately following the end of such performance period but in no event later
than the fifteenth day of the third calendar month after the later of the
calendar year immediately following the calendar year within which the
performance period ends or the taxable year of the Company immediately following
the taxable year of the Company within which the performance period ends and may
be made in cash, Common Stock, or a combination thereof, as determined by the
Committee. If a Performance Award covering shares of Common Stock is to be paid
in cash, such payment shall be based on the Fair Market Value of the Common
Stock on the payment date or such other date as may be specified by the
Committee in the Performance Award Agreement. If a Performance Award is to be
paid in shares of Common Stock, the number of shares of such payment shall be
determined based upon the Fair Market Value of the Common Stock on the date of
payment or such other date as may be specified by the Committee in the
Performance Award Agreement.

(e)        Termination of Award.    A Performance Award shall terminate if the
Participant does not remain continuously in the employ of the Company and its
Affiliates or does not continue to serve as a Director for the Company at all
times during the applicable performance period, except as may be determined by
the Committee.

(f)        Performance Award Agreements.    At the time any Award is made under
this Paragraph IX, the Company and the Participant shall enter into a
Performance Award Agreement

 

- 12 -



--------------------------------------------------------------------------------

setting forth each of the matters contemplated hereby, and such additional
matters as the Committee may determine to be appropriate. The terms and
provisions of the respective Performance Award Agreements need not be identical.

X.        PHANTOM STOCK AWARDS

(a)        Phantom Stock Awards.   Phantom Stock Awards are rights to receive
shares of Common Stock (or the Fair Market Value thereof), or rights to receive
an amount equal to any appreciation or increase in the Fair Market Value of
Common Stock over a specified period of time, which vest over a period of time
as established by the Committee, without satisfaction of any performance
criteria or objectives. The Committee may, in its discretion, require payment or
other conditions of the Participant respecting any Phantom Stock Award. A
Phantom Stock Award may include, without limitation, a Stock Appreciation Right
that is granted independently of an Option or a Stock Appreciation Right that is
granted in tandem with an Option. Any Phantom Stock Award which is a Stock
Appreciation Right shall have a maximum term of ten years and shall represent an
Award that measures appreciation or increase in the Fair Market Value of Common
Stock only with reference to appreciation over the Fair Market Value of the
Common Stock which is the subject of the Award as of the date of grant thereof.

(b)        Award Period.   The Committee shall establish, with respect to and at
the time of each Phantom Stock Award, a period over which the Award shall vest
with respect to the Participant; provided, however, no Phantom Stock Award will
vest in full prior to the expiration of a three year period from the date of its
grant.

(c)        Awards Criteria.    In determining the value of Phantom Stock Awards,
the Committee shall take into account a Participant’s responsibility level,
performance, potential, other Awards, and such other considerations as it deems
appropriate.

(d)        Payment.    Following the end of the vesting period for a Phantom
Stock Award (or at such other time as the applicable Phantom Stock Award
Agreement may provide) or upon an exercise by a Participant of a payment right
and in no event later than ten (10) years after the date of grant of such
Phantom Stock Award, the holder of the Phantom Stock Award shall be entitled to
receive payment of an amount, not exceeding the maximum value of the Phantom
Stock Award, based on the then vested or exercised value of the Award. Payment
of a Phantom Stock Award may be made in cash, Common Stock, or a combination
thereof as determined by the Committee. Payment shall be made in full as soon as
practicable following vesting or exercise of the Award, but in no event later
than the fifteenth day of the third calendar month after the later of the
calendar year immediately following the calendar year in which such vesting
occurred or the taxable year of the Company immediately following the taxable
year of the Company or within which such vesting occurred. Any payment to be
made in cash shall be based on the Fair Market Value of the Common Stock on the
payment date or such other date as may be specified by the Committee in the
Phantom Stock Award Agreement.

(e)        Termination of Award.    A Phantom Stock Award shall terminate if the
Participant does not remain continuously in the employ of the Company and its
Affiliates or does not continue to serve as a Director of the Company at all
times during the applicable vesting period, except as may be otherwise
determined by the Committee.

 

- 13 -



--------------------------------------------------------------------------------

(f)        Phantom Stock Award Agreements.   At the time any Award is made under
this Paragraph X, the Company and the Participant shall enter into a Phantom
Stock Award Agreement setting forth each of the matters contemplated hereby, and
such additional matters as the Committee may determine to be appropriate. The
terms and provisions of Phantom Stock Award Agreements need not be identical.

XI.        DIRECTOR DEFERRED STOCK UNIT AWARDS

(a)        Director Deferred Stock.    A Director Deferred Stock Unit Award
provides deferral of part or all of a Director’s Director Compensation Payment
into deferred stock units. Director Deferred Stock Unit Awards shall only be
available to Directors who are not employees. A Director Deferred Stock Unit
Award is a right to receive shares of Common Stock based upon a bookkeeping
entry referencing a value expressed by reference to shares of Common Stock. Each
Director who is not an employee may elect, in lieu of being paid any portion of
a Director Compensation Payment in cash, to be awarded deferred stock units in
an amount equal to the dollar amount of such Director Compensation Payment
divided by the Fair Market Value of a share of Common Stock determined as of the
date that such deferred Director Compensation Payment amount would otherwise
have been paid to the Director in cash. Any such election shall be made in whole
percentages, on a form prescribed by the Company, at the same percentage for all
components of the Director Compensation Payment (i.e., such percentage would
apply equally to the Director Annual Retainer Payment and any other fees
included in the Director Compensation Payment). Any such election must be made
on or before the December 31 of the calendar year prior to the calendar year or
fiscal year in which the services for the Director Compensation Payment which
such Director is deferring into deferred stock units will be rendered, and any
such election shall be irrevocable as of such December 31. Notwithstanding the
foregoing, the election described in the preceding sentence by an individual who
has first become elected as a Director may be made before or within the 30-day
period immediately following his or her election as a Director provided that the
deferral effected by such election will only apply with respect to compensation
earned for services rendered as a Director after the date such election was
made. Any deferral portion of such Director Compensation Payment credited to
such Director in the form of deferred stock units, in lieu of being paid to such
Director in cash, shall be awarded additional deferred stock units in an amount
equal to .25 times the dollar amount of the deferred portion of the Director
Annual Retainer Payment divided by the Fair Market Value of a share of Common
Stock determined as of the date that such deferred Director Compensation Payment
amount would otherwise have been paid to the Director in cash.

(b)        Dividends.    Each time that a dividend is paid on Common Stock
(other than a dividend of capital stock of the Company), a Director who is then
credited with deferred stock units shall be credited with additional deferred
stock units equal to the product of the dividend payment amount (or, if other
than in cash, the Fair Market Value thereof) per share multiplied by the number
of deferred stock units credited to such Director as of the record date for the
dividend, divided by the Fair Market Value of the Common Stock on the dividend
payment date.

(c)        Director Deferred Stock Unit Award Payouts.    At the time that a
Director ceases to be a Director of the Company, the deferred stock units then
credited to such Director

 

- 14 -



--------------------------------------------------------------------------------

(as adjusted [both as to deferred stock units and cash fees] for the period of
service as a Director) shall be exchanged for shares of Common Stock which will
be distributed to such Director. The transfer of shares of Common Stock to a
Director in exchange for such Director’s deferred stock units shall be effected
within five (5) business days after the date such Director ceases to be a
Director of the Company. Deferred stock units shall be paid in cash within such
five (5) business day period to the extent applicable Plan limitations at such
time preclude Plan distributions of Common Stock.

XII.        RECAPITALIZATION OR REORGANIZATION

(a)        No Effect on Right or Power.   The existence of the Plan and the
Awards granted hereunder shall not affect in any way the right or power of the
Board or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s or any
Affiliate’s capital structure or its business, any merger or consolidation of
the Company or any Affiliate, any issue of debt or equity securities ahead of or
affecting Common Stock or the rights thereof, the dissolution or liquidation of
the Company or any Affiliate or any sale, lease, exchange or other disposition
of all or any part of its assets or business or any other corporate act or
proceeding.

(b)        Subdivision or Consolidation of Shares; Stock Dividends; and
Recapitalizations.    The shares with respect to which Awards may be granted are
shares of Common Stock as presently constituted, but if, and whenever, prior to
the expiration of an Award theretofore granted, the Company shall effect a
subdivision or consolidation of shares of Common Stock or the payment of a stock
dividend on Common Stock without receipt of consideration by the Company, the
number of shares of Common Stock covered by an Award (i) in the event of an
increase in the number of outstanding shares shall be proportionately increased,
and the purchase price per share shall be proportionately reduced, and (ii) in
the event of a reduction in the number of outstanding shares shall be
proportionately reduced, and the purchase price per share shall be
proportionately increased. Any fractional share resulting from such adjustment
shall be rounded up to the next whole share. If the Company recapitalizes,
reclassifies its capital stock, or otherwise changes its capital structure (a
“recapitalization”), the number and class of shares of Common Stock covered by
an Award theretofore granted shall be adjusted so that such Award shall
thereafter cover the number and class of shares of stock and securities to which
the Participant would have been entitled pursuant to the terms of the
recapitalization if, immediately prior to the recapitalization, the Participant
had been the holder of record of the number of shares of Common Stock then
covered by such Award.

(c)        Corporate Changes.    Before or no later than thirty (30) days after
a Corporate Change, the Committee, acting in its sole discretion without the
consent or approval of any Participant, shall effect one or more of the
following alternatives, which alternatives may vary among individual
Participants and which may vary among Options held by any individual
Participant: (1) accelerate the time at which Options then outstanding may be
exercised so that such Options may be exercised in full for a limited period of
time on or before a specified date (before or after such Corporate Change) fixed
by the Committee, after which specified date all unexercised Options and all
rights of Participants thereunder shall terminate, (2) require the mandatory
surrender to the Company by all or selected Participants of some or all of the
outstanding Options held by such Participants (irrespective of whether such
Options are then

 

- 15 -



--------------------------------------------------------------------------------

exercisable under the provisions of the Plan) as of a date, before or after such
Corporate Change, specified by the Committee, in which event the Committee shall
thereupon cancel such Options and the Company shall pay (or cause to be paid) to
each Participant an amount of cash per share equal to the excess, if any, of the
amount calculated in Subparagraph (d) below (the “Change of Control Value”) of
the shares subject to such Option over the exercise price(s) under such Options
for such shares, or (3) make such adjustments to Options then outstanding as the
Committee deems appropriate to reflect such Corporate Change (provided, however,
that the Committee may determine in its sole discretion that no adjustment is
necessary to Options then outstanding), including, without limitation, adjusting
an Option to provide that the number and class of shares of Common Stock covered
by such Option shall be adjusted so that such Option shall thereafter cover
securities of the surviving or acquiring corporation or other property
(including, without limitation, cash) as determined by the Committee in its sole
discretion. In exercising its powers to adjust Options as a result of a result
of a corporate change pursuant to this subparagraph (c), the Committee shall
exercise its best efforts to effect adjustments in a way that does not cause
Options to become deferred compensation for purposes of the requirements imposed
under section 409A of the Code. In the event of a Corporate Change, the
Committee, acting at its sole discretion without the consent or approval of any
Participant, may cause the Forfeiture Restrictions then remaining applicable
with respect to all or selected Restricted Stock Awards or Restricted Stock Unit
Awards to lapse as of a date before or after such Corporate Change as specified
by the Committee. In the event of a Corporate Change, the Committee, acting in
its sole discretion without the consent or approval of any Participant, may
require the mandatory surrender to the Company by all or selected Participants
of some or all of the outstanding Performance Awards or Phantom Stock Awards, as
of a date before or after such Corporate Change specified by the Committee, in
which event the Committee shall thereupon cancel such Performance Awards and
Phantom Stock Awards and the Company shall pay (or cause to be paid) to each
Participant an amount of cash equal to the maximum value (which maximum value
may be determined, if applicable and in the discretion of the Committee, based
on the then Fair Market Value of the Common Stock) of such Performance Award or
Phantom Stock Award which, in the event the applicable performance or vesting
period set forth in such Performance Award or Phantom Stock Award has not been
completed, shall be multiplied by a fraction, the numerator of which is the
number of days during the period beginning on the first day of the applicable
performance or vesting period and ending on the date of the surrender, and the
denominator of which is the aggregate number of days in the applicable
performance or vesting period. Provisions of this Subparagraph
(c) notwithstanding, the Committee may not and cannot take action pursuant to
this Subparagraph (c) with respect to Awards which constitute deferred
compensation that is subject to Section 409A of the Code unless (i) the
Corporate Change in issue is a “change in control event” as such term is
described in proposed or final Treasury Regulations promulgated pursuant to
Section 409A of the Code and (ii) the action taken by the Committee constitutes
an acceleration which is a permissible acceleration under proposed or final
Treasury Regulations promulgated pursuant to Section 409A of the Code. Further,
nothing in this Subparagraph (c) shall be interpreted to invalidate or otherwise
adversely affect any provision in an individual Award agreement regarding the
effect of a Corporate Change upon the Award evidenced by such agreement and the
Committee can exercise powers conferred upon the Committee pursuant to this
Subparagraph (c) with respect to such Award only in a way which is consistent
with and complementary to any specific Corporate Change provisions of such Award
Agreement.

 

- 16 -



--------------------------------------------------------------------------------

(d)        Change of Control Value.   For the purposes of clause (2) in
Subparagraph (c) above, the “Change of Control Value” shall equal the amount
determined in clause (i), (ii) or (iii) below, whichever is applicable, as
follows: (i) the per share price offered to stockholders of the Company in any
such merger, consolidation, sale of assets or dissolution transaction, (ii) the
price per share offered to stockholders of the Company in any tender offer or
exchange offer whereby a Corporate Change takes place, or (iii) if such
Corporate Change occurs other than pursuant to clause (i) or (ii) above, the
Fair Market Value per share of the shares into which such Options being
surrendered are exercisable, as determined by the Committee as of the date
determined by the Committee to be the date of cancellation and surrender of such
Options. In the event that the consideration offered to stockholders of the
Company in any transaction described in this Subparagraph (d) or Subparagraph
(c) above consists of anything other than cash, the Committee shall determine
the fair cash equivalent of the portion of the consideration offered which is
other than cash.

(e)        Other Changes in the Common Stock.    In the event of changes in the
outstanding Common Stock by reason of recapitalizations, reorganizations,
mergers, consolidations, combinations, split-ups, split-offs, spin-offs,
exchanges or other relevant changes in capitalization or distributions to the
holders of Common Stock occurring after the date of the grant of any Award and
not otherwise provided for by this Paragraph XII, such Award and any agreement
evidencing such Award shall be subject to adjustment by the Committee at its
sole discretion as to the number and price of shares of Common Stock or other
consideration subject to such Award. In the event of any such change in the
outstanding Common Stock or distribution to the holders of Common Stock, or upon
the occurrence of any other event described in this Paragraph XII, the aggregate
number of shares available under the Plan, the aggregate number of shares that
may be issued under the Plan through Incentive Stock Options, and the maximum
number of shares that may be subject to Awards granted to any one individual may
be appropriately adjusted to the extent, if any, determined by the Committee,
whose determination shall be conclusive.

(f)        Stockholder Action.    Any adjustment provided for in the above
Subparagraphs shall be subject to any required stockholder action.

(g)        No Adjustments Unless Otherwise Provided.    Except as hereinbefore
expressly provided, the issuance by the Company of shares of stock of any class
or securities convertible into shares of stock of any class, for cash, property,
labor or services, upon direct sale, upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, and in any case whether or not
for fair value, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of shares of Common Stock subject to Awards
theretofore granted or the purchase price per share, if applicable.

XIII.        AMENDMENT AND TERMINATION OF THE PLAN

The Board in its discretion may terminate the Plan at any time with respect to
any shares of Common Stock for which Awards have not theretofore been granted.
The Board shall have the right to alter or amend the Plan or any part thereof
from time to time; provided that no

 

- 17 -



--------------------------------------------------------------------------------

change in the Plan may be made that would impair the rights of a Participant
with respect to an Award theretofore granted without the consent of the
Participant, and provided, further, that the Board may not, without approval of
the stockholders of the Company, (a) amend the Plan to increase the maximum
aggregate number of shares that may be issued under the Plan, increase the
maximum number of shares that may be issued under the Plan through Incentive
Stock Options or change the class of individuals eligible to receive Awards
under the Plan, or (b) amend or delete Paragraph VII(f).

XIV.    MISCELLANEOUS

(a)        No Right To An Award.   Neither the adoption of the Plan nor any
action of the Board or of the Committee shall be deemed to give any individual
any right to be granted an Option, a right to a Restricted Stock Award, a right
to a Restricted Stock Unit, a right to a Performance Award, a right to a Phantom
Stock Award, or any other rights hereunder except as may be evidenced by an
Award agreement duly executed on behalf of the Company, and then only to the
extent and on the terms and conditions expressly set forth therein. The Plan
shall be unfunded. The Company shall not be required to establish any special or
separate fund or to make any other segregation of funds or assets to assure the
performance of its obligations under any Award.

(b)        No Employment/Membership Rights Conferred.    Nothing contained in
the Plan shall (i) confer upon any employee any right with respect to
continuation of employment or of a consulting or advisory relationship with the
Company or any Affiliate or (ii) interfere in any way with the right of the
Company or any Affiliate to terminate his or her employment or consulting or
advisory relationship at any time. Nothing contained in the Plan shall confer
upon any Director any right with respect to continuation of membership on the
Board.

(c)        Other Laws; Withholding.    The Company shall not be obligated to
issue any Common Stock pursuant to any Award granted under the Plan at any time
when the shares covered by such Award have not been registered under the
Securities Act of 1933, as amended, and such other state and federal laws, rules
and regulations as the Company or the Committee deems applicable and, in the
opinion of legal counsel for the Company, there is no exemption from the
registration requirements of such laws, rules and regulations available for the
issuance and sale of such shares. The Company may at its option deliver
fractional shares of Common Stock and/or pay cash in lieu of fractional shares.
The Company shall have the right to deduct in connection with all Awards any
taxes required by law to be withheld and to require any payments required to
enable it to satisfy its withholding obligations.

(d)        Section 409A Acceleration.    The Committee may at any time cause the
acceleration and payment of an amount under an Award at any time such Award
fails to meet the requirements of Section 409A of the Code; provided, however,
that the accelerated payment shall not exceed the amount required to be included
in income of the Award holder as a result of such failure to comply with the
requirements of Section 409A of the Code.

(e)        No Restriction on Corporate Action.    Nothing contained in the Plan
shall be construed to prevent the Company or any Affiliate from taking any
action which is deemed by the Company or such Affiliate to be appropriate or in
its best interest, whether or not such action

 

- 18 -



--------------------------------------------------------------------------------

would have an adverse effect on the Plan or any Award made under the Plan. No
Participant, beneficiary or other person shall have any claim against the
Company or any Affiliate as a result of any such action.

(f)        Restrictions on Transfer.   An Award (other than an Incentive Stock
Option, which shall be subject to the transfer restrictions set forth in
Paragraph VII(c)) shall not be transferable otherwise than (i) by will or the
laws of descent and distribution, (ii) pursuant to a domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act of
1974, as amended, or the rules thereunder, or (iii) with the consent of the
Committee, but in no event can any Award granted hereunder be transferred for
value.

(g)        Governing Law.   The Plan shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.

 

PIER 1 IMPORTS, INC. By:  

 

 

- 19 -